Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-78491, 033-58565, 333-133012, 333-155768, 333-171631 and 333-203325 ) of our report dated November 4, 2015 with respect to the consolidated financial statements and schedule of WSI Industries, Inc. included in the Annual Report on Form 10-K for the year ended August 30, 2015. /s/ Schechter Dokken Kanter Andrews & Selcer Ltd Minneapolis, Minnesota November 4, 2015
